Citation Nr: 9905325	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  91-50 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right (major) wrist sprain.

4.  Entitlement to a compensable evaluation for a 
postoperative cyst of the left cheek.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  He had service in the Republic of Vietnam from April 
1968 to March 1969 where, among others, he was awarded the 
Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

This case was previously before the Board in March 1993, at 
which time it was remanded for additional evidentiary 
development.  Certain development was conducted by the RO on 
remand and documents on file show that the veteran's appeal 
was scheduled to be returned to the Board for further review 
in January 1995.  However, the RO failed to return the case 
to the Board at that time in error.  This caused a 
considerable delay in the issuance of this final appellate 
decision.  On behalf of VA, the Board apologizes to the 
veteran for the lengthy period prior to the issuance of this 
opinion.  Considering the number of cases VA handles, 
mistakes will no doubt occur but all veterans are entitled to 
timely disposition of their appeals.  One benefit that did 
occur as a result of the delay was that the veteran was able 
to submit additional evidence in support of his claims and he 
was provided an additional series of VA examinations for 
consideration by the Board. 

At the time of the March 1993 Board remand, there was a 
pending claim for nonservice-connected pension.  Following 
consideration of more recent medical evidence and the conduct 
of several VA examinations in November 1996, the RO issued a 
supplemental statement of the case in April 1997 which 
granted the veteran entitlement to nonservice-connected 
pension benefits with an effective date allowed back to the 
veteran's initial claim from June 1990.  As noted by the RO, 
this is a complete allowance of this particular benefit 
sought on appeal and the Board need not address this issue 
further in the absence of any particular objection submitted 
by the veteran.  

While the March 1993 Board remand noted that it appeared the 
veteran had been awarded Social Security disability benefits 
and that records supporting such an award should be obtained, 
the Board now notes that the veteran was in fact in receipt 
of Social Security supplemental income benefits, a means-
tested benefit for which medical records are not routinely 
collected or considered.  There were no Social Security 
disability medical records to request on remand.  


FINDINGS OF FACT

1.  While the veteran is shown to have served in combat and 
was awarded the Combat Infantryman's Badge for service in the 
Republic of Vietnam, he lacks any clear diagnosis of PTSD, 
and a generalized anxiety disorder, first shown many years 
after service, is not clinically related to any incident, 
injury or disease of active service, including combat service 
in Vietnam.  

2.  There is no complaint, finding or diagnosis of 
hemorrhoids at any time during or for many years after 
service and there is no clinical or other competent evidence 
on file which shows or suggests that the remote onset of 
hemorrhoids was in any way related to any incident, injury or 
disease of active service.  

3.  The residuals of a right (major) wrist sprain include no 
arthritis, no limitation of motion (including ankylosis), and 
no functional loss except for some degree of pain or 
discomfort under strenuous use.  

4.  The postoperative cyst of the left cheek results in a 
minimal, insignificant, 5-millimeter scar which is not tender 
or painful, which does not affect the face, and which is not 
more than slightly disfiguring.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5107(a), 7105(d)(5) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (1998).  

2.  The claim for service connection for hemorrhoids is not 
well grounded. 38 U.S.C.A. §§  1110, 5103(a), 5107(a), 
7105(d)(5) (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right wrist sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 4215 
(1998).  

4.  The criteria for a compensable evaluation for a 
postoperative cyst of the left cheek have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for certain chronic 
disabilities, including psychoses, if such are shown to be 
manifested to a compensable degree within one year after a 
veteran is separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (emphasis added).  Finally, when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Well-Grounded Claims:  A person who submits a claim for 
benefits under laws administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The Court of Veterans 
Appeals (Court) has provided that a well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
be presenting his own or other lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

The Court has also established what may be referred to as a 
three-pronged test in analyzing well-grounded claims.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that, 
in order for a veteran's claim for service connection to be 
well grounded, there must be competent evidence of:  (1) 
Current disability in the form of a medical diagnosis; (2) 
incurrence or aggravation of the disease or injury in service 
in the form of lay or medical evidence; and (3) a nexus 
between inservice injury or disease and current disability in 
the form of medical evidence.  A claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

PTSD--Facts:  The veteran's service medical records contain 
no complaints, findings, diagnosis or treatment for any form 
of an acquired psychiatric disorder, including anxiety or 
PTSD.  The physical examination for separation from service 
found that the veteran was psychiatrically normal.  In the 
accompanying report of medical history, which was filled out 
by the veteran himself, he indicated that he did not have any 
frequent trouble sleeping, any frequent terrifying 
nightmares, any depression or excessive worry, or any nervous 
trouble of any sort.  The service personnel records indicate 
that the veteran served in combat in that he was awarded the 
Combat Infantryman Badge for service in Vietnam and that he 
served in the Tet Counteroffensive.  

The veteran filed an initial claim for "nervousness" in 
February 1971.  A March 1971 VA psychiatric examination noted 
that the veteran's appetite had increased, his bowel and 
sleep habits were normal and the veteran described 
nervousness as meaning that he was "ill at ease."  Mental 
status examination revealed no evidence of hallucinations, 
delusions, paranoid trends, major mood disturbance, major 
disabling neurosis and no overt psychoses.  The diagnosis was 
acute situational maladjustment; separation from service and 
adjustment to civilian life (simple adult maladjustment).  
The veteran's initial claim for service connection for 
nervousness was denied by the RO in June 1971.  The veteran 
was notified and did not appeal and that decision became 
final.  

In May 1976, a private physician wrote to whom it might 
concern that the veteran would benefit from a change in his 
work status as "he has suffered a psychophysiological 
reaction where he is now working."  

A September 1979 VA psychiatric evaluation contained the 
veteran's complaint of difficulty dealing with people at 
work.  There were no delusions or hallucinations and he 
denied depression or suicidal thoughts.  He said he was 
nervous and tense whenever a request out of the ordinary was 
made in his job.  The impression was an inadequate 
personality.  

The first clinical record noting "anxiety" was a VA 
outpatient treatment record from October 1981.  Therein, the 
veteran was noted as remaining unemployed with complaints of 
anxiety and overeating because his mother had recently had a 
stroke with increased blood pressure.  He was fearful to 
attempt work due to ongoing problems with a hernia.  There 
was no psychiatric diagnosis.  During a May 1984 VA Agent 
Orange examination, it was noted that the veteran was always 
tense and nervous.  There was no psychiatric diagnosis.  In 
June 1985, the veteran was noted to be very nervous and tense 
while being provided ongoing VA outpatient treatment for 
diabetes mellitus. 

In the early 1990's, the veteran is documented to have 
received routine VA outpatient treatment for ongoing care of 
diabetes mellitus, hypertension and other problems.  These 
records routinely note anxiety.  The veteran was admitted to 
a VA facility in 1990 for a two-week period and while anxiety 
was noted as part of multiple diagnoses, there were no 
notations of any specific symptoms of anxiety in the records 
of that admission.  A VA outpatient treatment record from 
November 1990 again noted a list of the veteran's problems, 
including anxiety.  This physician wrote that he suspected 
that the veteran was having afternoon hypoglycemia.  There 
was an indication that this problem with blood sugar was 
related to his nervousness.  

The veteran testified at a personal hearing in January 1991.  
Therein, he reported his combat experiences in Vietnam and 
stated that he had been nervous ever since that time.  He 
said he had read an article in an American Legion publication 
and that he had the same symptoms as described in the 
article.  The veteran also testified at a later hearing in 
July 1991.  Therein, he again described his experiences in 
Vietnam and his nervous problems.  He stated that he had 
never been given a diagnosis of PTSD and that he had not 
sought treatment for such a condition.  When asked if he ever 
had dreams or nightmares, he stated that he did not know, 
that he did not have dreams that he remembered.  At the 
hearing, the veteran submitted a statement of a psychologist, 
dated in October 1985, which indicated that this psychologist 
had seen the veteran on two occasions for testing.  He wrote 
that the veteran has been extraordinarily frank and honest in 
his pursuit of psychotherapy.  There was no diagnosis 
provided.  

In February 1991, the veteran was provided with a VA 
psychiatric examination.  His chief complaints were of 
arthritis, diabetes, poor vision, poor hearing, nervousness 
and stress, and pain all over.  During a mental status 
examination, the veteran denied intrusive experiences and 
said he had dreams "once in a while."  The diagnostic 
impression was general anxiety disorder, chronic, moderate.  

VA outpatient treatment records from July 1991 note 
increasing anxiety and also note difficulty controlling 
elevated blood sugars.  An unsigned outpatient treatment 
record from December 1991 noted that the veteran was not 
checking his blood sugars.  He was still anxious.  He had 
been off his blood pressure pills for two months.  This 
particular unsigned outpatient treatment record contained an 
assessment of diabetes and "anxiety/PTSD."  In July 1993, the 
veteran discussed attending therapy.  A VA Ph.D. wrote an 
assessment of "some mild PTSD" symptoms reported.  

In August 1993, the veteran was provided another VA 
psychiatric examination.  He reported having had difficulty 
with sleep since he was separated from service.  He stated "I 
do not know whether I have nightmares or flashbacks.  I don't 
try to think of it.  I try to block it by thinking something 
else which is nice...."  He worked until 1975 at which time he 
developed strangulated hernias and had to undergo multiple 
surgeries for this problem.  He said he got depressed off and 
on and got tired and frustrated at times.  He said that he 
got along with people.  He denied any psychotic symptoms, 
hallucinations, or delusions.  During mental status 
examination, the veteran described his mood as good and there 
was no evidence of psychosis and his cognitive functions of 
memory, concentration, orientation, insight, and judgment 
were adequate.  The veteran was very vague about the 
information he gave.  The diagnosis from examination was 
generalized anxiety disorder.  This physician also wrote that 
there was no evidence of significant PTSD at this time.  

In August 1996, the veteran was admitted to a VA hospital for 
an acute inferior wall myocardial infarction and secondary 
congestive heart failure.  The secondary discharge diagnoses 
includes a listing of PTSD but there is no indication in the 
records of this admission that the veteran was seen by any 
mental health care personnel or that any testing was 
conducted and no symptoms of anxiety were documented.  
Nothing in the records of this admission show treatment or 
examination for anything other than the veteran's myocardial 
infarction and congestive heart failure.  A VA outpatient 
treatment record from a few days after the above admission 
indicated that the veteran had no physical complaints other 
than being anxious about possible upcoming coronary artery 
bypass surgery.  The diagnostic impression was acute anxiety 
with uncontrolled diabetes mellitus.  In late August 1996, 
the veteran was noted to have had an episode of anxiety and 
increased blood glucose level several days earlier. 

In November 1996, the veteran was provided with another VA 
psychiatric examination.  His chief complaint was that he had 
just had a heart attack two months previously.  Throughout 
the history of present illness and the entire examination, 
the veteran was a relatively poor historian for precise dates 
and figures.  He stated that he had gone through an 
outpatient PTSD program three years earlier and that he felt 
that he had bad dreams.  He reported feelings of jumpiness or 
tension, restlessness, or generalized muscle tension and a 
considerable amount of worry about a variety of things, 
including finances, his inability to work, his physical 
condition, things in general, and what he perceived as a 
serious problem with exposure to Agent Orange.  He described 
low level feelings of depression that occurred "once in a 
while" but was unable to give a precise estimate about what 
"once in a while" was.  On mental status examination, the 
veteran's memory was intact but his remote memory was 
somewhat vague.  Abstract ability was good and continuity of 
thought was generally coherent.  His mood was euthymic and 
range of affect was appropriate.  The Axis I diagnosis was 
generalized anxiety disorder.  The Axis IV psychosocial and 
environmental problems were reported as unemployment and 
coping with chronic illness.  

PTSD--Analysis:  The veteran is clearly documented to have 
had combat service in Vietnam for which he was awarded the 
Combat Infantryman Badge.  In accordance with the applicable 
regulation, this evidence must be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of any 
claimed inservice stressor.  

However, the veteran's claim for service connection for PTSD 
is not well grounded because there is no clear diagnosis of 
this acquired psychiatric disorder.  Despite the fact that 
the veteran has received VA inpatient and outpatient medical 
care from soon after service in 1971 through present, there 
is an absence of a single clear and competent diagnosis of 
PTSD.  

In VA psychiatric examinations, the diagnosis in March 1971 
was acute situational maladjustment, in September 1979 it was 
inadequate personality, and in February 1991, August 1993, 
and November 1996, anxiety disorder was noted.  While a VA 
Ph.D. wrote that the veteran had reported some mild PTSD 
symptoms and while the veteran reportedly participated in a 
PTSD group, there is simply no confirmed or clear single 
diagnosis of PTSD on file.  

The first clinical evidence documenting chronic reports of 
anxiety in the early 1990's failed to contain any significant 
references to PTSD symptomatology as clearly described in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders.  On direct questioning in VA 
psychiatric examinations, the veteran has denied or denied 
recollection of flashbacks, nightmares or significant 
intrusive recollections of combat service.  On the contrary, 
reports of anxiety are documented to be related to the 
veteran's ongoing chronic health problems, his inability to 
work, finances, day-to-day stressful events, and have been 
related to periodic high levels of blood glucose in 
conjunction with the veteran's diabetes mellitus.  

A generalized anxiety disorder, first diagnosed by VA 
psychiatric examination in February 1991 and confirmed in two 
follow-on VA psychiatric examinations in August 1993 and 
November 1996, is shown to have had its onset more than 
20 years after the veteran was separated from service and no 
competent clinical evidence on file shows or even suggests 
that a generalized anxiety disorder is related to any 
incident, injury or disease of active service itself.  

For a veteran's claim for service connection to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis.  At present, 
there is simply no clear confirmed diagnosis of PTSD upon 
which to base an award of service connection.  There is no 
evidence of a psychosis to a compensable degree within one 
year after service.  There is no competent medical evidence 
of a nexus between a generalized anxiety disorder and any 
incident of service.  Accordingly, the veteran's claim for 
entitlement to service connection for PTSD is not well 
grounded.  

Hemorrhoids--Facts:  The service medical records contain no 
reference to any complaint, finding, treatment or diagnosis 
of hemorrhoids.  The veteran's physical examination for 
separation from service noted that the anus and rectum were 
normal.  On the accompanying report of medical history, 
filled out by the veteran himself, the veteran indicated he 
did not have piles or rectal disease.  

There was no mention of hemorrhoids in the veteran's first VA 
claim after service in February 1971.  There was no complaint 
or finding of hemorrhoids in the veteran's May 1979 VA 
examination.  There was no complaint or finding of 
hemorrhoids in records of the veteran's admission to a VA 
hospital in April 1983 for umbilical and ventral hernias.  

In a May 1984 VA Agent Orange examination, 15 years after 
service separation, there was a first notation of an external 
hemorrhoid.  There are notations of external and internal 
hemorrhoids ever since that time, especially from 1989 
forward. 

During a July 1991 RO hearing, the veteran testified that he 
did not have hemorrhoids until he was on active service.  He 
explained that he often sat on hot metal in "APCs."  He said 
before he got out, he thought someone told him he had a small 
hemorrhoid. 

In August 1993, the veteran was provided a VA examination for 
the rectum and anus.  It was indicated that he had rectal 
bleeding and pain after having hard stools intermittently 
over the past "2-3" years.  The objective findings included 
internal and external hemorrhoids with prolapse fissure.  The 
diagnosis was hemorrhoids, rectal bleeding, fissure in anus.  

Hemorrhoids--Analysis:  The veteran's claim for service 
connection for hemorrhoids is not well grounded because there 
is simply no clinical evidence which shows that the veteran 
had hemorrhoids at any time during or for 15 years after he 
was separated from service.  While internal and external 
hemorrhoids are well documented from the mid-1980's forward, 
there is no clinical or other competent evidence on file 
which shows or in any way suggests that they are related to 
any incident, injury or disease of active service.  The 
service medical records did not document hemorrhoids, and the 
veteran specifically indicated no problem in that regard in 
the report of medical history which he completed at the time 
of service separation.  He did not complain of hemorrhoids in 
his first claim to VA in 1971.  He did not complain of 
hemorrhoids nor were there any such findings in a VA 
examination conducted in May 1979, 10 years after he was 
separated from service. Because the clinical evidence first 
shows the onset of hemorrhoids many years after the veteran 
was separated from service and there is no clinical or other 
competent evidence which relates hemorrhoids to any incident 
of service, the veteran's claim for service connection for 
that disorder is not well grounded.  

Other matters:  Although where claims are not well grounded, 
the VA does not have a statutory duty to assist the claimant 
in developing facts pertinent to the claim, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete the application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO has fulfilled his obligation under Section 
5103(a) in that its multiple requests for evidence and 
statements of the case have clearly advised the veteran that 
the reason his claim for service connection for PTSD has been 
denied is because he has not received a clear diagnosis of 
this condition.  Similarly, the veteran has been notified 
that the evidence necessary to support a claim for service 
connection for hemorrhoids would include evidence showing 
that this disorder became manifest in service or, if manifest 
after service, clinical evidence which would show it was 
causally related to some incident or injury or disease of 
active service.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence that is lacking and 
which is necessary to make these claims well grounded.  

II.  Increased Ratings

Law and Regulation:  In determining an appropriate evaluation 
for disability, VA applies a schedule of percentage ratings 
of reduced earning capacity in civil occupations due to 
specific injuries or combination of injuries.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  A proper rating evaluation 
contemplates the complete history of the disability.  
38 C.F.R. § 4.1.  Any reasonable doubt regarding degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  If there is a question as to which of two evaluations 
should apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise the lower rating is assigned.  
38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the 
body as a whole or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part or all of the necessary bones, 
joints and muscles or associated structures, or to deformity, 
adhesions, defective innervation or other pathology or it may 
be due to pain supported by adequate pathology.  Weakness is 
as important as limitation of motion.  38 C.F.R. § 4.40.  
Inquiry must be directed to pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing.  For the purpose of rating 
disability from arthritis, the wrist is considered a major 
joint.  38 C.F.R. § 4.45.  

Limitation of motion of the major or minor wrist involving 
dorsiflexion of less than 15 degrees, or palmar flexion 
limited in line with the forearm warrants a 10 percent 
evaluation and no higher.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  Higher evaluations for the major wrist require 
favorable ankylosis in 20 to 30 degrees' dorsiflexion for a 
30 percent evaluation, ankylosis in any other position except 
favorable for a 40 percent evaluation, and unfavorable 
ankylosis in any degree of palmar flexion or with an ulnar or 
radial deviation for a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

A disfiguring scar of the head, face or neck which is slight 
warrants a noncompensable evaluation, which is moderately 
disfiguring warrants a 10 percent evaluation, and which is 
severely disfiguring warrants a 30 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  Superficial scars 
which are poorly nourished with repeated ulceration warrant a 
10 percent evaluation.  Superficial scars which are tender 
and painful on objective demonstration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804, respectively.  Other scars are to be rated on the 
limitation of function of any part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Right Wrist:  Based on a service medical record indicating 
that the veteran was treated in December 1967 for a painful 
right wrist, the RO granted service connection for the 
residuals of a sprained right wrist in its first rating 
action of June 1971.  A noncompensable evaluation was 
assigned at that time and remained in effect for many years 
until an increase to 10 percent was granted in March 1994.  

A February 1991 VA right wrist X-ray was interpreted as 
revealing no sign of any bone or joint disease, no 
manifestations of rheumatoid arthritis or osteoarthritis, and 
no sign of prior trauma.  A March 1991 VA neurological 
examination revealed no weakness or incoordination of the 
upper extremities and no neurological disorder of any sort 
found.  A February 1991 VA orthopedic examination revealed a 
normal range of motion in both upper extremities including 
both hands.  Grip strength in both hands was felt to be 
symmetrical and estimated at 4/5 bilaterally.  There was no 
effusion, deformity or tenderness noted over any of the 
joints of the upper extremities.  A February 1991 VA general 
medical examination resulted in an impression of status-post 
right wrist injury, no residual on examination today.  

An August 1993 VA orthopedic examination revealed no evidence 
of swelling or effusion, there was some tenderness on firm 
palpation over the scaphoid area but with full and comparable 
range of motion with the left wrist.  The only complaint was 
of tenderness over the scaphoid with firm palpation.  There 
was no other finding.  An August 1993 VA general medical 
examination revealed full range of right wrist motion.  This 
examiner further noted that the veteran had pain on motion of 
multiple joints and that these musculoskeletal aches and 
pains were common with diabetes mellitus and were only mildly 
dysfunctional.  

Finally, a November 1996 VA general medical examination 
recorded that the veteran had residual right wrist pain when 
he used it "strenuously."  There was no other right wrist 
abnormality noted.  An accompanying VA neurological 
examination noted motor weakness of 4/5 on the right side, 
both upper and lower extremities but with no reflex changes.  
The slight, right sided weakness could not be accounted for 
and there were no signs of a stroke or other structural 
cerebral or spinal disorder apparent. 

A clear preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 10 percent for 
the veteran's residuals of a right wrist sprain.  No right 
wrist arthritis is documented by any X-ray evidence nor is 
there any functional limitation of motion documented.  
Multiple examinations have failed to ever reveal any 
swelling, effusion, edema, or bone or joint defect or 
deformity.  Neurological examinations have failed to reveal 
any neurological deficit at the site of the right wrist 
sprain.  Grip strength of 4/5, noted in February 1991, was 
symmetrical in both hands.  Motor weakness of 4/5 on the 
right side, noted in November 1996, involved both upper and 
lower right side extremities and there was no finding 
specifically related to the right wrist alone.  In any event, 
no neurological deficit was identified.  

Strictly in accordance with the schedular criteria discussed 
above, a compensable evaluation, including the presently 
assigned 10 percent evaluation, would not be warranted.  
There is no right wrist pathology identified.  There is no 
right wrist limitation of motion, no arthritis and no 
ankylosis.  The RO noted this in its March 1994 rating 
action, but nonetheless granted a 10 percent evaluation, 
resolving all reasonable doubt in the veteran's favor, on the 
basis of painful motion and tenderness on palpation.  This is 
arguably consistent with the discussion contained in 
38 C.F.R. §§ 4.40 and 4.45 which discuss functional loss due 
to pain.  The Board cannot say, however, that pain is 
supported by "adequate pathology" as required in 38 C.F.R. 
§ 4.40.  In any event, the next higher 30 percent evaluation 
is certainly not warranted because the veteran is not shown 
to have right wrist ankylosis which is favorable in a 20- to 
30-degree dorsiflexion in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Left cheek scar:  Based upon evidence that the veteran was 
treated in July 1968 for a cyst on the left cheek, the RO 
granted service connection for the residuals of this cyst in 
its first rating decision issued in June 1971.  A 
noncompensable evaluation was assigned at that time and 
remains in effect.  

No clinical evidence of record shows that the veteran has 
ever sought treatment for the residuals of a left cheek cyst.  
An August 1993 VA examination for scars revealed a 
5-millimeter vertical linear scar which was soft and pliable.  
The veteran did not remember whether the scar occurred at the 
time of the drainage of the cyst, or was caused by something 
else.  When asked about the cyst, the veteran explained that 
it occurred during service after the removal of a wisdom 
tooth with postoperative stitches.  The cyst was a swelling 
on the inside of the mouth, which was externally visible.  He 
later fell on the check and the swelling burst inside his 
mouth and he spit out the contents and blood.  When the 
swelling was large, there was a weird feeling in the cheek 
and there was some tenderness but no pain.  There was no 
palpable residual damage from examination.  A November 1996 
VA general medical examination noted that the veteran had a 
"minimal insignificant scar" from a left cheek cyst removal.  

A clear preponderance of the evidence is against the 
assignment of a compensable evaluation for the veteran's 
service-connected postoperative cyst of the left cheek.  The 
only remaining residual which is possibly related to this 
cyst which occurred in service is a 5-millimeter 
insignificant scar which is not shown by any evidence on file 
to be tender or painful, to be poorly nourished with repeated 
ulceration or to cause any limitation of function of the part 
affected.  As described in the clinical evidence of record, 
the degree of disfigurement caused by this scar cannot be 
said to be more than slight in nature.  

No clinical evidence on file supports a finding that this 
scar results in or even closely approximates what may be 
referred to as moderate disfigurement sufficient to warrant 
the next higher 10 percent evaluation.  Neither is there 
evidence that the scar is tender or painful or poorly 
nourished with repeated ulceration sufficient to warrant a 
10 percent evaluation.  Accordingly, a compensable evaluation 
is not warranted.  





ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for hemorrhoids is denied.  

An evaluation in excess of 10 percent for the residuals of a 
right (major) wrist sprain is denied.  

A compensable evaluation for a postoperative cyst of the left 
cheek is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

